In a habeas corpus proceeding, the petitioner appeals from a order of the Supreme Court, Dutchess County (Brands, J.), dated March 4, 1996, which denied his application for a writ of habeas corpus.
Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and agree with petitioner’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ. concur.